10-2712-cv
         Karoon et al. v. Franklin, Weinrib, Rudell & Vassallo, P.C.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 12th day of July, two thousand and eleven.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                DEBRA ANN LIVINGSTON,
 8                GERARD E. LYNCH,
 9                         Circuit Judges.
10
11
12
13       KAYVAN KAROON, KAMRAN KAROON,
14       individually and as Administrators of
15       the Estate of Majid Karoon,
16       MAHIN D. KAROON,
17
18                      Plaintiffs-Appellants,
19
20                      -v.-                                                10-2712-cv
21
22       FRANKLIN, WEINRIB, RUDELL & VASSALLO, P.C.,
23
24                      Defendant-Appellee.
25
26
27
 1   FOR APPELLANTS:     PHILIP L. GUARINO, Law Office of Philip
 2                       L. Guarino, Caldwell, NJ.
 3
 4   FOR APPELLEE:       MARC J. RACHMAN, Davis & Gilbert LLP, New
 5                       York, NY.
 6
 7        Appeal from the United States District Court for the
 8   Southern District of New York (Cote, J.).
 9
10       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

11   AND DECREED that the judgment of the district court be

12   AFFIRMED.

13       Appellants appeal from a judgment of the United States

14   District Court for the Southern District of New York (Cote,

15   J.), which granted defendant’s motion for summary judgment.

16   We assume the parties’ familiarity with the underlying

17   facts, the procedural history, and the issues presented for

18   review.

19       We review a district court’s grant of summary judgment

20   de novo.    Fed. Ins. Co. v. Am. Home Assurance Co., 639 F.3d

21   557, 566 (2d Cir. 2011).    Having reviewed the record, we

22   affirm the district court’s judgment for substantially the

23   same reasons expressed in the district court’s opinion.

24       For the foregoing reasons, the judgment of the district

25   court is hereby AFFIRMED.
26                                FOR THE COURT:
27                                Catherine O’Hagan Wolfe, Clerk
28
29
30


                                    2